An unpub|isllled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

CHRISTINE TAYLOR, AN N0. 65210 c
INDIVIDUAL,

Appellant,

vs.

KVVU BROAD CASTING Fl  0
CORPORATION, A NEVADA

coRPoRATmN, JUN 02 2914
Respolldel'lt. TRAcua K. L)NDEMAN

CLER%OF \JPREME QQL;R~{
BY  §§ c»
DEPUTY CLERK

ORDER DISMISSING APPEAL

When this proper person appeal was docketed, this court gave
appellant 40 days to file and serve her civil proper person appeal
statement. Appellant"s civil appeal statement was due in this court by
April 23, 2014. To date, appellant has failed to file her civil proper person
appeal statement or otherwise respond to this court’s directive
Accordingly, we conclude that appellant has abandoned this appeal, and
we

ORDER this appeal DISMISSED.

 ,J.

Pickering

ll   flra
  J‘ Saitta z , J.

Parra guirre

cc: Chief Judge, 'l`he Eighth J udicial District Court
Hon. Joseph T. Bonaventure, Senior Judge
Christine Taylor
Lionel Sawyer & Collins/Las Vegas

SU,,.EMEC(,UM Eighth District C‘-ourt Clerk

or
NEvAnA